TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00557-CR


In re Bill Lawhorn, Jr.





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 101,618, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel on appeal has filed a motion to withdraw as counsel. 
This Court may not grant the motion because the effect would be to leave the indigent appellant
without counsel.  Therefore, the motion is dismissed and counsel is instructed to refile his motion
in the district court.  That court may grant or deny the motion at its discretion.  If counsel is
permitted to withdraw, the court shall immediately appoint substitute counsel.
The motion for extension of time to file appellant's brief is granted.  Appellant's brief
on appeal shall be filed on or before March 5, 2010, subject to further extension by this Court.
It is ordered February 4, 2010.

Before Chief Justice Jones, Justices Pemberton and Waldrop
Do Not Publish